455 F.3d 973
Noreen HULTEEN; Eleanora Collet, Arma Horton; Elizabeth Snyder; Communications Workers of America, Plaintiffs-Appellees,v.AT & T CORPORATION, Defendant-Appellant.
No. 04-16087.
United States Court of Appeals, Ninth Circuit.
July 19, 2006.

Mary K. O'Melveny, Washington, DC, Judith E. Kurtz, Esq., Law Office of Judith E. Kurtz, Noreen A. Farrell, Esq., Equal Rights Advocates, Inc., San Francisco, CA, Henry S. Hewitt, Esq., Erickson Beasley Hewitt & Wilson, LLP, Oakland, CA, Blythe Mickelson, Esq., Suzanne Murphy, Esq., Weinberg Roger & Rosenfeld, Alameda, CA, for Plaintiffs-Appellees.
Joseph R. Guerra, Esq., Sidley Austin, LLP, Paul D. Ramshaw, Esq., U.S. Equal Employment Opportunity Commission, Washington, DC, Laura A. Kaster, Esq., Bedminster, NJ, Charles C. Jackson, Esq., Seyfarth Shaw, LLP, Chicago, IL, Michael Sears, Esq., Seyfarth Shaw, LLP, San Francisco, CA, for Defendant-Appellant.
Before MARY M. SCHROEDER, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court,1 it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.



Notes:


1
 Judges Kleinfeld and Rawlinson are recused